Citation Nr: 1827436	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with limitation of flexion.

2.  Entitlement to an initial compensable rating for left knee musculoligamentous strain with limitation of extension.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

This matter came to the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2014, October 2015, and December 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not argued otherwise.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by flexion no worse than 95 degrees, extension no worse than five degrees, with pain on range of motion testing, additional loss after repetitive use, no instability, and no dislocation or removal of cartilage, nor genu recurvatum.

2.  The Veteran does not have a left shoulder condition that manifested in service and the most probative evidence establishes that the Veteran's current left shoulder condition is not causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of flexion, left knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for an initial compensable rating for limitation of extension, left knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

3.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107(b) (2012); 38 U.S.C. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. § 4.14.  To do so would over-compensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).
 
When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Increased Ratings for Left Knee Disability

The Veteran seeks a higher rating for his service-connected left knee disability.  He contends that the ratings currently assigned do not reflect the severity of his disability.

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of increased ratings under Diagnostic Codes 5260 and 5261.  Specifically, at the March 2012 VA examination, left knee range of motion was 130 degrees flexion, with pain at 95 degrees, and zero degrees extension.  Upon repetitive use, there was evidence of left knee pain, weakness, minimal swelling, and fatigue with 125 degrees flexion, and five degrees extension.  At the January 2016 VA examination, left knee range of motion was 100 degrees flexion with pain, and zero degrees extension.  Upon repetitive use, there was evidence of left knee pain and fatigue with 95 degrees flexion, and zero degrees extension.  At the May 2017 VA examination, left knee range of motion was 100 degrees flexion with pain, and zero degrees extension.  Upon repetitive use, there was evidence of left knee pain with no additional functional loss.  Based on these findings, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.  The Board further finds that a compensable rating under Diagnostic Code 5261 is not warranted.  
   
Further, the May 2017 VA examiner found objective evidence of pain on passive range of motion testing of the left knee, and objective evidence of pain on non-weight bearing testing of the left knee.  The impact thereof is reflected in the range of motion findings.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).

The Board also finds that the preponderance of the evidence is against the assignment of increased ratings based on functional loss.  The Veteran has described limitations in his ability to crawl, climb, sit, stand, or run for prolonged periods of time.  Examinations, however, have shown that the level of additional loss of motion or function after repeated use does not rise to the level of flexion limited to 30 degrees and extension limited to 10 degrees.  Overall, the Board finds that symptoms such as pain, fatigue, weakness, and lack of endurance has not been shown to produce additional functional loss or limitation of motion which more nearly approximates the criteria for flexion limited to 30 degrees or extension limited to 10 degrees.  The described symptoms are contemplated by the rating code.  The most probative evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of increased ratings based on functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59

The Board has considered whether higher ratings could be assigned under an alternative diagnostic code, however, the Board finds that no other diagnostic codes are applicable.  Specifically, the March 2012, January 2016, and May 2017 VA examiners found that the Veteran does not have ankylosis of the left knee.  Thus, a rating under Diagnostic Code 5256 is not warranted.  Similarly, the VA examiners found no evidence of giving way or subluxation of the Veteran's left knee.  The Veteran's joint stability tests were noted as normal.  Additionally, a December 2016 VA clinical record shows that an x-ray revealed no acute fracture or dislocation of the left knee.  Based on this evidence, a rating under Diagnostic Code 5257 is not warranted.  

The Board further notes that a rating under Diagnostic Codes 5258 and 5259 is not applicable.  Specifically, the March 2012, January 2016, and May 2017 VA examiners found no evidence of dislocation with frequent episodes of "locking," pain, and effusion into the joint and/or removal of symptomatic semilunar cartilage.  Thus, a rating under Diagnostic Codes 5258 and 5259 is not warranted.  

A rating under Diagnostic Code 5262 is not applicable.  Specifically, the January 2016 VA examiner noted a history of left shin splints that did not affect the range of motion of the knee or ankle.  The March 2012 and May 2017 VA examiners found no evidence of tibia and fibula impairment demonstrating malunion with moderate knee or ankle disability.  Based on these findings, a rating under Diagnostic Code 5262 is not warranted.  Finally, the March 2012, January 2016, and May 2017 VA examiners found no evidence of genu recurvatum; thus, a rating under Diagnostic Code 5263 is also not warranted.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected left knee disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that a rating in excess of 10 percent for left knee musculoligamentous strain with limitation of flexion is not warranted.  The Board further finds that a compensable rating for left knee musculoligamentous strain with limitation of extension is not warranted.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Left Shoulder Disability

Service connection may be established for a disability resulting from a personal injury suffered or a disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for a left shoulder disability.  He contends a shoulder disability occurred when he fell out of a truck during military service. 

In this case, the evidence of record indicates that the Veteran currently has a left shoulder disability.  Specifically, VA clinical records dated from February 2015 to May 2017 reflects left shoulder diagnoses of pain, impingement syndrome, and small rotator cuff tear.  Based on the VA clinical records, the Board finds that the first element of service connection has been met.

The evidence of record indicates that an in-service incurrence of an injury requirement has been met.  At the Veteran's April 1988 enlistment examination, his upper extremities were noted as normal.  The clinician noted a history of fractured clavicle prior to enlistment.  A December 1991 service treatment record shows that the Veteran was treated for left knee and patella injury incurred when he fell out of a truck.  The STRs do not reflect complaints, treatment, or diagnosis of a left shoulder injury.  At the Veteran's November 1992 separation examination, his upper extremities were noted as normal.  In the accompanying Report of Medical History, the Veteran denied having or ever having had a painful or "trick" shoulder.  

In a January 2015 statement, the Veteran asserted that he injured his left shoulder when he fell off a truck and injured his service-connected left knee.  In a February 2015 VA clinical record, the Veteran reported that he injured his left shoulder in the 1990's when he fell and had a possible dislocation injury.  He further noted that he was not treated.  In October 2015 and February 2016 statements, the Veteran reiterated his contention that he injured his left shoulder when he fell from a truck and did not receive medical treatment in service.  The evidence of record also includes a statement from the Veteran's father who asserts that the Veteran called in 1990, a week after the accident, informing him of the injuries to his wrist, knee, and left shoulder.  Although the STRs do not reflect treatment or findings of a left shoulder disability, the Board finds that the lay statements of the Veteran and his father are competent to establish an in-service left shoulder injury.  Based on the lay statements of the Veteran and his father, the Board finds that the second element for service connection has been met.  

The Board, however, finds that the third element of a nexus has not been met.  Specifically, the January 2016 VA examiner determined a diagnosis of left rotator cuff tear.  The examiner opined that it is less likely than not the Veteran's left rotator cuff tear was incurred in or caused by the fall during military service.  The examiner explained that the service treatment records document no evaluation of his left shoulder at the time of his left knee injury, and later the Veteran denied any shoulder pain on his separation examination.  The examiner further noted that an evaluation only started 23 years later and the only diagnosis for his left shoulder condition found was a mild rotator cuff tear.  If the Veteran had sustained a rotator cuff tear at the time of his in-service fall, it would be expected to persist at the time of his separation exam and would be expected to be a more severe tear over the course of 23 years.  Based on the VA examiner's opinion and thorough rationale, the Board finds that the third element for service connection has not been met.   

The Board acknowledges the Veteran's contentions that his left shoulder condition is related to service.  While the Veteran is competent to describe matters such as his symptoms, and while the both the Board and the VA examiner considered those statements, the Veteran has not demonstrated that he possesses specialized training necessary to render a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the shoulder disabilities the Veteran displays are matters not capable of lay observation, and require medical expertise to determine because they are complex in nature.  Questions of competency notwithstanding, the Board concludes that the Veteran's opinion as to the etiology of his left shoulder condition is outweighed by that of the January 2016 VA examiner, who possesses a higher degree of expertise.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with limitation of flexion is denied.

Entitlement to an initial compensable rating for left knee musculoligamentous strain with limitation of extension is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


